          Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 1 of 14



 1   WO
 2
 3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
11
     Thomas Clayton Steres,                              No. CV-18-00161-TUC-RM
12
                    Petitioner,                          ORDER
13
     v.
14
     Kevin Curran, et al.,
15
                    Respondents.
16
17            On September 23, 2020, Magistrate Judge Bruce G. Macdonald issued a Report
18   and Recommendation (“R&R”) (Doc. 20), recommending that this Court dismiss
19   Petitioner’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1).
20   Petitioner filed a timely Objection (Doc. 21), and Respondents filed a Response to the
21   Objection (Doc. 25). For the following reasons, Petitioner’s Objection will be partially
22   sustained and partially overruled, the R&R will be partially accepted and partially
23   rejected, and the § 2254 Petition will be denied.
24            I.    Standard of Review
25            A district judge “may accept, reject, or modify, in whole or in part,” a magistrate
26   judge’s proposed findings and recommendations. 28 U.S.C. § 636(b)(1). A district judge
27   must “make a de novo determination of those portions” of a magistrate judge’s “report or
28   specified proposed findings or recommendations to which objection is made.” 28 U.S.C.
         Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 2 of 14



 1   § 636(b)(1). The advisory committee’s notes to Rule 72(b) of the Federal Rules of Civil
 2   Procedure state that, “[w]hen no timely objection is filed, the court need only satisfy itself
 3   that there is no clear error on the face of the record in order to accept the
 4   recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b) advisory committee’s note
 5   to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)
 6   (“If no objection or only partial objection is made, the district court judge reviews those
 7   unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-TUC-RCC, 2012 WL
 8   1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error unobjected-to portions
 9   of Report and Recommendation).
10           II.   Background
11           Petitioner was convicted based on a guilty plea in Cochise County Superior Court
12   of attempted premeditated murder. (Doc. 11 at 3-4, 6-10, 44-47.)1 As the factual basis for
13   the plea, Petitioner admitted that he made plans to kill the victim and then stabbed the
14   victim near the base of the victim’s skull. (Id. at 35-38.) Petitioner was sentenced to a
15   fifteen-year term of imprisonment. (Id. at 46; see also id. at 101.)
16           Petitioner thereafter filed a timely Notice of Post-Conviction Relief (“PCR”).
17   (Doc. 11 at 107-108.) Nearly a year later, Petitioner’s retained PCR counsel filed a PCR
18   Petition. (Id. at 110-129.) The trial court granted the State’s motion to dismiss the PCR
19   Petition as untimely. (Doc. 12 at 13.) Petitioner thereafter filed a Petition for Review (id.
20   at 32-52), and the Arizona Court of Appeals granted review but denied relief (id. at 56-
21   61). The Arizona Court of Appeals found that the PCR Petition should not have been
22   dismissed as untimely, but that summary dismissal was appropriate based on Petitioner’s
23   failure to comply with Arizona Rule of Criminal Procedure 32.5, which at the time
24   required a petitioner to support a PCR petition with a sworn declaration verifying the
25   accuracy of the information contained in the petition. (Id. at 58-59.) The Arizona Court of
26   Appeals further found that summary dismissal was appropriate because Petitioner had
27   failed to state a colorable, non-precluded claim for relief. (Id. at 58-61.) The Arizona
28   1
       All record citations herein refer to the page numbers generated by the Court’s electronic
     filing system.

                                                 -2-
         Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 3 of 14



 1   Supreme Court denied review. (Doc. 12 at 63.)2
 2           After the conclusion of his unsuccessful state PCR proceedings, Petitioner filed
 3   the pending § 2254 Petition, asserting two grounds for relief: (1) ineffective assistance of
 4   counsel (“IAC”) based on trial counsel performing insufficient research and investigation
 5   and failing to move to suppress cell phone evidence before advising Petitioner to plead
 6   guilty, and (2) illegal cell phone search. (Doc. 1.) Petition supports his § 2254 Petition
 7   with a number of attached exhibits, including police reports, cell phone records,
 8   photographs of the victim’s injuries, and screenshots of social media postings of his
 9   accomplice, Kate Francois. (Doc. 1-4.) Respondents filed an Answer to the § 2254
10   Petition (Doc. 10), and Petitioner filed a Reply (Doc. 14).
11           The R&R finds that the § 2254 Petition is timely under the statute of limitations of
12   the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) but that
13   Petitioner’s claims are procedurally defaulted. (Doc. 20 at 14-16, 25-26.) The R&R
14   further finds that Petitioner cannot show cause and prejudice or a miscarriage of justice to
15   excuse the procedural default of his claims. (Id. at 16-17.) In the alternative, the R&R
16   finds that Petitioner’s claims fail on the merits. (Id. at 17-32.) Petitioner objects to the
17   R&R’s procedural default findings and to the R&R’s analysis of the merits of his claims.
18   (Doc. 21.)
19           III.   Applicable Law
20           The writ of habeas corpus affords relief to persons in custody in violation of the
21   Constitution or laws or treaties of the United States. 28 U.S.C. § 2254(a). If the petitioner
22   is in custody pursuant to the judgment of a state court, the writ will not be granted “with
23   respect to any claim that was adjudicated on the merits” in state court unless the prior
24   adjudication of the claim:
25           (1) resulted in a decision that was contrary to, or involved an unreasonable
                 application of, clearly established Federal law, as determined by the
26
                 Supreme Court of the United States; or
27           (2) resulted in a decision that was based on an unreasonable determination
28   2
       Petitioner’s state trial and PCR proceedings are summarized in more detail in the R&R.
     (See Doc. 20 at 1-7.)

                                                 -3-
       Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 4 of 14



 1              of the facts in light of the evidence presented in the State court
 2              proceeding.
     28 U.S.C. § 2254(d). This standard requires a federal habeas petitioner to show not
 3
     merely that the state court’s determination was incorrect, but that it “was so lacking in
 4
     justification that there was an error . . . beyond any possibility for fairminded
 5
     disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011); see also Schriro v.
 6
     Landrigan, 550 U.S. 465, 473 (2007) (“The question under AEDPA is not whether a
 7
     federal court believes the state court’s determination was correct but whether that
 8
     determination was unreasonable—a substantially higher threshold.”).
 9
            Federal habeas claims are subject to the “exhaustion rule,” which requires that the
10
     factual and legal basis of a claim be presented first to the state court. 28 U.S.C. §
11
     2254(b)(1)(A); Weaver v. Thompson, 197 F.3d 359, 363-64 (9th Cir. 1999). If the
12
     petitioner is in custody as a result of a judgment imposed by the State of Arizona, and the
13
     case does not involve a life sentence or the death penalty, he must fairly present his
14
     claims to the Arizona Court of Appeals in order to satisfy the exhaustion requirement.
15
     See Castillo v. McFadden, 399 F.3d 993, 998 n.3 (9th Cir. 2005); Swoopes v. Sublett, 196
16
     F.3d 1008, 1010 (9th Cir. 1999). In order to properly exhaust a claim for purposes of
17
     federal habeas review, the petitioner must identify the federal nature of the claim to the
18
     state court by citing federal law or precedent. Lyons v. Crawford, 232 F.3d 666, 668 (9th
19
     Cir. 2000), as amended by 247 F.3d 904.
20
            A claim is exhausted but procedurally defaulted if it was presented in state court
21
     but the state court rejected it based on an independent and adequate state procedural bar.
22
     Bennett v. Mueller, 322 F.3d 573, 583 (9th Cir. 2003); Franklin v. Johnson, 290 F.3d
23
     1223, 1230–31 (9th Cir. 2002). A claim is also technically exhausted but implicitly
24
     procedurally defaulted if the petitioner failed to raise it in state court and a return to state
25
     court to exhaust it would be futile considering state procedural rules. Franklin, 290 F.3d
26
     at 1230–31; see also O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999) (finding claims
27
     procedurally defaulted because habeas petitioner was time-barred from presenting his
28


                                                  -4-
       Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 5 of 14



 1   claims in state court); Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991) (noting that
 2   claims are barred from habeas review if they were not raised in state court and the state
 3   courts “would now find the claims procedurally barred”).
 4          A federal habeas court may not review a procedurally defaulted claim unless “the
 5   prisoner can demonstrate cause for the default and actual prejudice as a result of the
 6   alleged violation of federal law, or demonstrate that failure to consider the claim[] will
 7   result in a fundamental miscarriage of justice.’” Coleman, 501 U.S. at 750. To establish
 8   “cause,” a petitioner must demonstrate that “some objective factor external to the defense
 9   impeded counsel’s efforts to comply with the state’s procedural rule.” Id. at 753. To
10   establish “prejudice,” a petitioner must demonstrate actual, not possible, harm resulting
11   from the alleged violation. Murray v. Carrier, 477 U.S. 478, 494 (1986); see also United
12   States v. Frady, 456 U.S. 152, 170 (1982) (to show prejudice, a petitioner must
13   demonstrate that the alleged constitutional violation worked to the prisoner’s “actual and
14   substantial disadvantage, infecting his entire trial with error of constitutional
15   dimensions.”) To establish a “fundamental miscarriage of justice,” a petitioner must
16   “show that it is more likely than not that no reasonable juror would have found petitioner
17   guilty beyond a reasonable doubt.” Schlup v. Delo, 513 U.S. 298, 327 (1995).
18          IV.    Discussion
19                 A.     Exhaustion
20          Respondents concede that Petitioner presented his habeas claims to the state courts
21   in his PCR Petition and in his Petition for Review. (Doc. 10 at 9-10.) The R&R agrees,
22   with the exception of Petitioner’s claim that trial counsel rendered ineffective assistance
23   by convincing him to plead guilty based only on information in police reports; the R&R
24   finds that Petitioner raised that claim in his PCR Petition but not in his Petition for
25   Review. (Doc. 20 at 25-26.) Petitioner objects to this portion of the R&R, stating—
26   without citation to the record—that in his Petition for Review he claimed that defense
27   counsel failed to do the necessary investigation and research to properly defend him and
28   instead “relied on the police reports to evaluate his case.” (Doc. 21 at 6. n.1.)


                                                  -5-
       Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 6 of 14



 1            Although Petitioner fails to support his objection with an appropriate record
 2   citation, this Court has independently reviewed his Petition for Review and finds that
 3   Petitioner fairly presented all of his claims to the Arizona Court of Appeals, including his
 4   claim that trial counsel rendered ineffective assistance by advising him to plead guilty
 5   based only on information contained in police reports. In the Petition for Review,
 6   Petitioner argued that trial counsel failed to perform necessary investigation and research
 7   and instead “drew false conclusions based on inaccurate information in the police
 8   reports,” which led to Petitioner entering a defective plea. (Doc. 12 at 49-50.)
 9            Petitioner’s objection to this portion of the R&R will be sustained, and this portion
10   of the R&R will be rejected.
11                   B.     Procedural Default
12            With the exception of the IAC claim addressed above, the R&R finds that
13   Petitioner exhausted his claims by presenting them in his PCR Petition and Petition for
14   Review. (Doc. 20 at 15, 25-26.) Nevertheless, the R&R finds that the claims are
15   procedurally defaulted because the Arizona Court of Appeals rejected them based on
16   Arizona Rule of Criminal Procedure 32.5, which the R&R concludes is an independent
17   and adequate state procedural bar. (Id. at 15-16.) Petitioner challenges the R&R’s finding
18   that Rule 32.5 is an independent and adequate state ground precluding federal habeas
19   review, arguing that amendments to the Arizona Rules of Criminal Procedure that went
20   into effect on January 1, 2020 should apply to his case, and that the amended rules only
21   require self-represented petitioners to submit sworn declarations. (Doc. 21 at 1-3.)
22   According to Petitioner, the amended rules apply because they went into effect when his
23   case was pending and because failing to apply them would cause significant injustice. (Id.
24   at 2.)
25            Respondents assert that Petitioner’s argument need not be considered because it
26   was raised for the first time in his Objection, and that the argument fails on the merits
27   because the 2020 amendments to the Arizona Rules of Criminal Procedure do not
28   retroactively apply to Petitioner’s PCR proceedings, which were initiated in 2016 and


                                                  -6-
       Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 7 of 14



 1   terminated in 2018. (Doc. 25 at 2.) Respondents further argue that, even if this Court does
 2   find that the later amendments to the Arizona Rules of Criminal Procedure are applicable,
 3   this Court is nevertheless bound by the Arizona Court of Appeals’ finding that Petitioner
 4   violated former Rule 32.5. (Id. at 2-3.)
 5          Currently, Arizona Rule of Criminal Procedure 33.7(d) requires only a self-
 6   represented PCR petitioner to file a “declaration stating under penalty of perjury that the
 7   information contained in the petition is true to the best of the defendant’s knowledge or
 8   belief.” Ariz. R. Crim. P. 33.7(d). The Applicability Provision contained in the Editors’
 9   Notes to the rule states that the 2020 amendments to the Arizona Rules of Criminal
10   Procedure “apply to all actions filed on or after January 1, 2020,” as well as “all other
11   actions pending on January 1, 2020, except to the extent that the court in an affected
12   action determines that applying the rule or amendment would be infeasible or work an
13   injustice.”
14          Petitioner’s PCR Petition was not pending on January 1, 2020; the Arizona
15   Supreme Court denied review on November 30, 2017, and the Arizona Court of Appeals
16   issued its mandate on February 8, 2018. (Doc. 12 at 63, 65.) The 2020 amendments to the
17   Arizona Rules of Criminal Procedure do not apply retroactively to PCR proceedings that
18   concluded before the amendments took effect. Petitioner’s argument that the 2020
19   amendments should apply to prevent an injustice misconstrues the plain language of the
20   Applicability Provision.
21          Nevertheless, the Court disagrees with the R&R’s finding that Petitioner’s claims
22   are procedurally defaulted because the Arizona Court of Appeals applied an independent
23   and adequate state procedural bar. The Arizona Court of Appeals found that summary
24   dismissal of Petitioner’s PCR Petition was appropriate because Petitioner failed to file a
25   Rule 32.5 declaration. This is a curious conclusion, because the record reflects that
26   Petitioner did accompany his PCR Petition with a signed and notarized Rule 32.5
27   declaration averring that the information contained in the Petition and exhibits was true to
28   the best of his knowledge and belief. (Doc. 11 at 129.) It is not the province of this Court


                                                -7-
      Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 8 of 14



 1   to “reexamine state-court determinations on state-law questions” during federal habeas
 2   review. Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). However, a state court’s
 3   application of a state procedural bar results in a procedural default on federal habeas
 4   review only if the state procedural rule “provide[s] an adequate and independent state law
 5   basis on which the state court can deny relief.” Bennett v. Mueller, 322 F.3d 573, 580
 6   (9th Cir. 2003) (internal quotation omitted).
 7          A state law ground is “independent” if “the state law basis for the decision” is not
 8   “interwoven with federal law.” Bennett, 322 F.3d at 581. A state law ground is
 9   “adequate” if it is “well-established and consistently applied,” meaning it was “firmly
10   established and regularly followed at the time it was applied by the state court.” Id. at 583
11   (internal quotations omitted). There is no question that former Arizona Rule of Criminal
12   Procedure 32.5’s requirement of a sworn declaration is a state ground that is independent
13   of federal law. However, this Court disagrees with the R&R’s conclusion that former
14   Rule 32.5 is an adequate ground for disposal of Petitioner’s PCR claims. In finding that
15   the rule is both independent and adequate, the R&R relies on Stewart v. Smith, 536 U.S.
16   856 (2002) (per curiam) and Carriger v. Lewis, 971 F.2d 329 (9th Cir. 1992) (Doc. 20 at
17   16), but neither case discusses former Rule 32.5’s declaration requirement; they address
18   Arizona’s waiver rules. The cases cited by Respondents in support of their argument that
19   Rule 32.5 is an independent and adequate state procedural bar likewise do not specifically
20   address former Rule 32.5 or its declaration requirement. (See Doc. 10 at 10.)
21          This Court has been unable to find any Arizona Court of Appeals case—other than
22   the one from Petitioner’s own PCR proceedings—finding that summary dismissal of a
23   PCR Petition for failure to comply with former Rule 32.5’s declaration requirement is
24   appropriate where the petitioner was not given an opportunity to amend his petition to
25   include the required declaration. In both Arizona v. Hargous, No. 1 CA-CR 15-0454
26   PRPC, 2017 WL 1739153 (Ariz. App. May 4, 2017), and Arizona v. Baker, No. 2 CA-CR
27   2016-0275-PR, 2016 WL 5929621 (Ariz. App. Oct. 12, 2016), the PCR trial courts had
28   given the petitioners an opportunity to amend their PCR petitions in order to comply with


                                                 -8-
       Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 9 of 14



 1   Rule 32.5’s declaration requirement. Here, there is no indication that the PCR trial court
 2   provided Petitioner with such an opportunity—likely because, as the record reflects,
 3   Petitioner had in fact complied with the requirement. (Doc. 11 at 129.)
 4          Because this Court has been unable to locate any case law indicating that former
 5   Rule 32.5 was regularly applied by Arizona courts in the manner in which the Arizona
 6   Court of Appeals applied it to Petitioner’s case, this Court cannot conclude that the
 7   declaration requirement is an adequate state procedural bar. Accordingly, the Court
 8   rejects the R&R’s conclusion that Petitioner’s claims are procedurally defaulted.
 9                 C.     Cause and Prejudice
10          Petitioner objects to the R&R’s cause-and-prejudice findings, arguing that cause
11   and prejudice exists to excuse the procedural default of his claims. (Doc. 21 at 3-4.)
12   Because this Court has found that Petitioner’s claims are not procedurally defaulted, it
13   need not analyze whether Petitioner can satisfy the cause-and-prejudice standard for
14   excusing a procedural default.
15                 D.     IAC Claims
16          Both the Arizona Court of Appeals and Magistrate Judge Macdonald alternatively
17   rejected Petitioner’s claims—including his IAC claims—on the merits.
18          In Ground One of his § 2254 Petition, Petitioner asserts that trial counsel rendered
19   ineffective assistance by (A) failing to interview potential witnesses; (B) failing to move
20   to suppress cell phone evidence; (C) failing to present exculpatory evidence to contradict
21   the State’s assertion that Petitioner intended or conspired to harm the victim; (D) advising
22   Petitioner to plead guilty; and (E) providing an erroneous factual basis for the plea. (Doc.
23   1 at 4-9.)
24          The Arizona Court of Appeals rejected Petitioner’s challenge to the factual basis
25   of his plea on the grounds that it was premised on conclusory allegations and it
26   contradicted the sworn statements he made at his change-of-plea hearing. (Doc. 12 at 59-
27   60.) With respect to Petitioner’s allegation that trial counsel failed to move to suppress
28   cell phone evidence, the Court of Appeals found that Petitioner failed to establish


                                                -9-
      Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 10 of 14



 1   deficient performance because he did not identify what evidence was obtained from his
 2   cell phone, much less how its suppression was critical to his defense, “particularly in light
 3   of the various admissions he made to police officers investigating the crime.” (Id. at 60.)
 4   The Court of Appeals further found that, by pleading guilty, Petitioner had waived all
 5   IAC claims except those relating to the validity of his plea, and that he failed to allege
 6   that he would not have pled guilty but for trial counsel’s conduct. (Id.)
 7          The R&R finds that the Arizona Court of Appeals’ rejection of Petitioner’s IAC
 8   claims was not contrary to clearly established federal law or based on an unreasonable
 9   determination of the facts. (Doc. 20 at 18-31.) The R&R notes that Petitioner waived any
10   IAC claims except those relating to the validity of his guilty plea, and further finds that
11   Petitioner failed to establish deficient performance and prejudice under the Strickland
12   standard. (Id.)
13          Petitioner objects to the R&R’s rejection of his IAC claims, arguing that both the
14   Arizona Court of Appeals and Magistrate Judge Macdonald failed to consider the
15   cumulative impact of the errors of trial counsel. (Doc. 21 at 4.) Petitioner asserts that his
16   § 2254 Petition and its accompanying exhibits set forth in detail the information trial
17   counsel would have discovered with further investigation, as well as the evidence
18   obtained illegally from Petitioner’s cell phone. (Id. at 4-5.) Petitioner further argues that,
19   without proper research and investigation, trial counsel could not accurately or properly
20   advise him about his chances at trial versus the benefits of a plea agreement, and that trial
21   counsel’s cumulative errors caused Petitioner to plead guilty “when the case could have
22   likely [] been dismissed, if a Motion to Suppress had been litigated.” (Id. at 5-6.) In
23   response, Respondents contend that Petitioner’s cumulative error argument need not be
24   considered because it was raised for the first time in Petitioner’s Objection to the R&R,
25   and that the argument fails on the merits because Petitioner cannot show prejudice even if
26   trial counsel’s cumulative errors constituted deficient performance. (Doc. 25 at 5.)
27          To establish his claims of ineffective assistance of counsel, Petitioner must show
28   both deficient performance and prejudice. Strickland v. Washington, 466 U.S. 668, 687


                                                 - 10 -
         Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 11 of 14



 1   (1984). To show deficient performance, Petitioner must show that “counsel’s
 2   representation fell below an objective standard of reasonableness.” Id. at 688. To show
 3   prejudice, Petitioner “must show that there is a reasonable probability that, but for
 4   counsel’s errors, he would not have pleaded guilty and would have insisted on going to
 5   trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). “A reasonable probability is a probability
 6   sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.
 7           Moreover, to obtain relief under AEDPA on his IAC claims, Petitioner must show
 8   either that the Arizona Court of Appeals’ decision rejecting the claims “was contrary to,
 9   or involved an unreasonable application” of the Strickland standard, or that the decision
10   “was based on an unreasonable determination of the facts in light of the evidence
11   presented in the State court proceeding.” 28 U.S.C. § 2254(d). “The standards created by
12   Strickland and § 2254(d) are both ‘highly deferential,’ . . . and when the two apply in
13   tandem, review is ‘doubly’ so[.]” Harrington v. Richter, 562 U.S. 86 (2011).
14           “When a criminal defendant has solemnly admitted in open court that he is in fact
15   guilty of the offense with which he is charged, he may not thereafter raise independent
16   claims relating to the deprivation of constitutional rights that occurred prior to the entry
17   of the guilty plea” but instead “may only attack the voluntary and intelligent character of
18   the guilty plea by showing that the advice he received from counsel” was constitutionally
19   inadequate. Tollett v. Henderson, 411 U.S. 258, 267 (1973). “Counsel’s failure to
20   evaluate properly facts giving rise to a constitutional claim, or his failure properly to
21   inform himself of facts that would have shown the existence of a constitutional claim,
22   might in particular fact situations meet this standard of proof.” Id. at 266-67.
23           Petitioner cannot meet either the deficient performance or prejudice prong of the
24   Strickland standard. Defense counsel did not make professionally unreasonable errors by
25   advising Petitioner to plead guilty without first moving to suppress cell phone evidence
26   and without first obtaining the allegedly exculpatory evidence that Petitioner attaches to
27   his § 2254 Petition.3 Furthermore, Petitioner cannot show that there is a reasonable
28   3
       Federal habeas review “is limited to the record that was before the state court that
     adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181-82; see also

                                                 - 11 -
      Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 12 of 14



 1   likelihood that he would not have pled guilty and would have insisted on going to trial if
 2   not for the alleged errors of defense counsel.
 3          Even without evidence seized from Petitioner’s cell phone, the State had strong
 4   evidence of Petitioner’s guilt: Petitioner confessed to the police that he had stabbed the
 5   victim, and he was further implicated in the crime by statements of his accomplice and
 6   the victim, as well as recordings of phone calls he made from jail. (See Doc. 1-4.) The
 7   “exculpatory” evidence that Petitioner alleges defense counsel should have uncovered
 8   consists primarily of social media postings that Petitioner uses to attack the character of
 9   his accomplice; this evidence does little to undermine the significant evidence of
10   Petitioner’s guilt.
11          Petitioner was charged with conspiracy to commit first-degree murder, two counts
12   of attempted premeditated murder, two counts of aggravated assault, possession of
13   marijuana for sale, and possession of drug paraphernalia. (Doc. 1-4 at 5-7.) By pleading
14   guilty to one count of attempted premediated murder, he obtained the dismissal of the
15   other charges and a stipulated sentencing range of twelve to fifteen years. (Doc. 11 at 7,
16   47, 99.)4 At his change-of-plea hearing, he stated that he was satisfied with his defense
17   counsel and was pleading guilty voluntarily. (Doc. 11 at 19-20, 34.) He also stated that
18   the factual basis for the plea provided by defense counsel was accurate and that he had
19   nothing to add to or detract from that factual basis. (Id. at 35-38.)
20          Petitioner has not met the Strickland standard, much less shown that the Arizona
21   Court of Appeals’ rejection of his IAC claims was unreasonable under 28 U.S.C. §
22   2254(d). The Court will overrule Petitioner’s objection to the R&R’s finding that his IAC
23
     28 U.S.C. § 2254(d). Based on the record before this Court, it is not entirely clear
24   whether the exhibits that Petitioner has attached to his § 2254 Petition were presented to
     the state courts; they are not included in the current record as attachments to his PCR
25   Petition or Petition for Review, although it appears that Petitioner referenced them in the
     body of those petitions. (Compare Doc. 1-4, with Doc. 11 at 110-129 and Doc. 12 at 32-
26   54.) Because Petitioner’s IAC claims fail even when considering the evidence attached to
     his § 2254 Petition, the Court will assume without deciding that the evidence was
27   presented in state court and may properly be considered on federal habeas review.
     4
       The record indicates that this stipulated sentencing range was highly favorable to
28   Petitioner; at sentencing, the trial judge stated: “I don’t know that fifteen years is long
     enough but those are the parameters I have to work with.” (Doc. 11 at 101.)

                                                 - 12 -
         Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 13 of 14



 1   claims fail on the merits.
 2                 E.      Cell Phone Search
 3           In Ground Two, Petitioner alleges that the search of his cell phone was illegal
 4   under the Fourth Amendment and Riley v. California, 573 U.S. 373 (2014). (Doc. 1 at 11-
 5   13.) The Arizona Court of Appeals found that Petitioner waived this claim by pleading
 6   guilty. (Doc. 12 at 61.) The R&R likewise finds waiver by operation of Petitioner’s guilty
 7   plea. (Doc. 20 at 31-32.) In addition, the R&R cites Stone v. Powell, 428 U.S. 465 (1976),
 8   for the proposition that the exclusionary rule “is a judicially created remedy rather than a
 9   personal constitutional right.” (Id. at 31.) Petitioner objects, arguing that federal habeas
10   review of his Fourth Amendment claim is appropriate under Stone because the ineffective
11   assistance of his trial counsel denied him the opportunity to fully and fairly litigate the
12   claim in state court. (Doc. 21 at at 6-7.)5
13           As discussed above, a defendant who has pled guilty may not raise independent
14   claims relating to the deprivation of constitutional rights that occurred prior to the entry
15   of his guilty plea. Tollett, 411 U.S. at 267. “[W]hile claims of prior constitutional
16   deprivation may play a part in evaluating” trial counsel’s advice to plead guilty, those
17   “claims are not themselves independent grounds for federal collateral relief.” Id. The
18   R&R correctly determined that Petitioner’s Fourth Amendment claim is barred by Tollett.
19   Accordingly, there is no need to determine whether the claim is also barred by Stone, and
20   Petitioner’s objection to this portion of the R&R will be overruled.
21           IT IS ORDERED that Petitioner’s Objection (Doc. 21) is partially sustained
22   and partially overruled, as set forth above.
23           IT IS FURTHER ORDERED that the Report and Recommendation (Doc. 20) is
24   partially rejected and partially accepted, as set forth above.
25   ....
26
     5
       Petitioner also states that he raised this claim “for the first time in this petition.” (Doc.
27   21 at 7.) If Petitioner indeed raised the claim for the first time in his § 2254 Petition, it
     would be procedurally defaulted. However, contrary to Petitioner’s statement, the record
28   reveals that Petitioner raised this claim in his PCR Petition as well as in his Petition for
     Review to the Arizona Court of Appeals. (Doc. 11 at 121-122; Doc. 12 at 46-48.)

                                                   - 13 -
      Case 4:18-cv-00161-RM Document 26 Filed 03/26/21 Page 14 of 14



 1         IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus
 2   pursuant to 28 U.S.C. § 2254 (Doc. 1) is denied. The Clerk of Court is directed to enter
 3   judgment accordingly and close this case.
 4         IT IS FURTHER ORDERED that, pursuant to Rule 11 of the Rules Governing
 5   Section 2254 Cases, the Court declines to issue a certificate of appealability, because
 6   reasonable jurists would not find the Court’s ruling debatable. See Slack v. McDaniel,
 7   529 U.S. 473, 478, 484 (2000).
 8         Dated this 26th day of March, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 14 -
